Citation Nr: 1327794	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervicitis, to include as secondary to the service-connected Bartholin's gland adenocarcinoma.

2.  Entitlement to service connection for urinary tract infections (UTIs), to include as secondary to cervicitis.

3.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from March 1978 to August 1982, and from March 1986 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain evidence pertinent to the claims that is not already included in the paper claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her August 2010 VA Form 9, the appellant requested a Travel Board hearing.  The RO subsequently sent the appellant a letter, in May 2013, and notified her that she had been scheduled for a Board hearing at the RO on June 3, 2013.  On that date, as reflected by a VA Form 21-0820 (Report of General Information), the appellant contacted VA and stated that she was unable to attend her scheduled Travel Board hearing because of a work-related conflict.  The appellant also indicated that she still wanted to present testimony at a Board hearing.

Therefore, under the provisions of 38 C.F.R. § 20.704, the undersigned Acting Veterans Law Judge, before whom the Veteran had previously been scheduled to appear at a Travel Board hearing, finds that the Veteran has shown good cause for not appearing at her June 2013 hearing.  In view of the foregoing, the appeal must be returned to the St. Petersburg RO so that the Veteran can be scheduled for a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for another hearing before a Veterans Law Judge, as the docket permits and specifically:

Advise the appellant that no hearings are conducted at the Tallahassee VA Clinic.

Offer her the option of a Travel Board hearing or a videoconference hearing at the St. Petersburg RO, whichever she prefers.  

Notify the appellant and her representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if she desires to withdraw the hearing request prior to the hearing, she may do so in writing pursuant to applicable provisions.  

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

